DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the second Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 25 April 2022, Applicant amended claims 8-10; canceled claims 6, 7, 11, 12 and 14; and added five new claims, i.e., claims 15-19.  Claims 1-5 were cancelled previously by Applicant.  Claims 8-10, 13, and 15-19 are pending and under consideration.
Status of the Rejections and Objections
The objections to claims 6, 8, and 10 are withdrawn in view of Applicant’s recent claim amendments.
The objections to claims 16 and 17 are new.
The rejection under 35 U.S.C. 112(b) has been modified in view of Applicant’s recent claim amendments.
The rejection under 35 U.S.C. 112(d) has been modified in view of Applicant’s recent claim amendments.
The rejection of claims 6 and 7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Annis (US 8,303,821 B2) is withdrawn in view of Applicant’s cancellation of both those claims.
The rejection of claims 8-14 under 35 U.S.C. 103 as being unpatentable over Platzek (DE 198-10-819-A1) in view of Umekawa (JP-H01-224306 A), Annis (US 8,303,821 B2), and Kathon CG (Product Information. The Dow Chemical Company. 30 August 2013) is withdrawn in view of Applicant’s narrowing amendments to claim 8.  
All rejections under 35 U.S.C. 103 set forth in this Office action are new.  The examiner notes that no §103 rejection is advanced against claim 19, which distinguishes over the prior art.
The rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,633,547 B2 (issued 28 April 2020) is maintained.  The examiner notes that this rejection has been expanded to apply to claims 15-19, all of which are newly added.  
Claim Objections
Claim 16 is objected to on the basis of the following informality:  There is an unmatched or extraneous parenthesis immediately following the term “copper II.”  Appropriate correction is required.
Claim 17 is objected to on the basis of the following informality:  “Hydrogen peroxide” has been misspelled as “hydrogen peroxidate.”  The examiner notes that while the specification, as originally filed, provides support for hydrogen peroxide on page 14, it does not support hydrogen peroxidate.  Furthermore, hydrogen peroxidate is not even an actual compound.  Appropriate correction is required.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9, 10, 13, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claim 9, the concentration range for 2-methyl-4-isothiazolin-3-one (“MIT”) recited in limitation (A), which is “0 to 1 ppm,” differs from the concentration range for MIT recited in limitation (B), which is “0 to 2 wt%.”  The examiner notes that the limitation (A) range of “0 to 1 ppm” converts to a range of 0 to 0.0001 wt%, which differs from the corresponding range of “0 to 2 wt%” recited in limitation (B).  This inconsistency renders the claim and all claims depending thereon indefinite.  MPEP § 2173.05(c)(I) (“Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible”).  
Regarding claim 10, this claim remains indefinite because it still fails to recite an active step regarding how the CMIT-decomposing compound is introduced to achieve the intended result.  Is it a further constituent of the biocide composition recited in claim 9?  Alternatively, is it added directly to the product referred to in the preamble of claim 8?  At which stage of the process is it added?  Is it added to the product after the biocide composition has been added to the product?  The examiner strongly recommends rewriting the claim in the active voice, rather than using passive voice.  Furthermore, claim 10 refers to process step (C) but there no longer is a process step (A) or (B) due to Applicant’s recent amendments to claim 9.  The foregoing deficiencies render claim 10 and all claims depending thereon indefinite.  
Regarding claim 16, this claim depends on claim 11, which was cancelled recently by Applicant.  This renders the claim indefinite.  For the purpose of examination, claim 16 is treated as if it depends on claim 10, similar to claims 13, 15, 17, and 18.
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 9, 10, 13, and 15-18 are rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 9, which depends on claim 8, recites that the biocide composition comprises “1 to 100 ppm of 5-chloro-2-methyl-4-isothiazolin-3-one.”  That ppm range converts to 0.0001 to 0.01 wt%, which lies below the corresponding range recited in limitation (a) of claim 8, i.e., “from 0.25 to 20 wt% of 5-chloro-2-methyl-4-isothiazolin-3-one.”  Thus, the CMIT ppm range recited in claim 9 conflicts with the CMIT wt% range recited in claim 8.  Consequently, claim 9 fails to incorporate all the limitations of claim 8 and, thereby, fails to comply with 35 U.S.C. 112(d).  This rejection additionally applies to all claims depending on claim 9, i.e., claims 10, 13, and 15-18.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kathon CG (Product Information. The Dow Chemical Company. 30 August 2013) in view of Miller (US 3,870,795), Rossmoore (US 5,364,649), and Schmidt (US 5,376,695).
Kathon CG, which accompanied the previous Office action (24 December 2021), is directed to an antimicrobial preservative marketed by the Dow Chemical Company.
The Kathon CG preservative formulation comprises 5-chloro-2-methyl-4-isothiazolin-3-one (“CMIT”) at a concentration of 1.13 wt% and 2-methyl-4-isothiazolin-3-one (“MIT”) at a concentration of 0.37 wt%.  Page 1.  Those concentrations satisfy the corresponding ranges recited in claim 8 of the present application.  MPEP § 2131.03(I) (“a specific example in the prior art which is within a claimed range anticipates the range”).  Water is the solvent for Kathon CG.  Page 1.  Kathon CG has a pH of 1.7 to 3.7.  Id.  The pH range recited in claim 8 of the present application (“from pH 1 to pH 5”) overlaps the pH range disclosed in Kathon CG.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”). 
Kathon CG discloses that the preservative formulation can be added to rinse-off haircare and rinse-off skin care products, in which it functions as a broad-spectrum preservative.  Page 1.  Those products qualify as cosmetic products, which are recited in the Markush group of claim 8.  Kathon CG additionally discloses that the preservative formulation can be added to silicone emulsions.  Page 2.  That satisfies both the “emulsions” and “polymer dispersions” members of the Markush group of claim 8.   
First, although Kathon CG discloses that the preservative formulation comprises “magnesium salts (chloride and nitrate)” at a concentration of 23.00 wt% (page 1) and identifies those salts as “stabilizers” (page 6), Kathon CG is silent as to the ratio of chloride to nitrate.  Thus, the concentration of magnesium nitrate is not identified with sufficient precision to satisfy the following limitation, which is recited in claim 8 of the present application:  “from 0.1 to 25 wt% of a metal nitrate.  As explained below, Miller compensates for this deficiency.
Second, Kathon CG is silent as to whether the preservative formulation can further comprise copper ions.  As explained below, Rossmoore compensates for this deficiency.
Third, Kathon CG is silent as to whether the preservative formulation can further comprise an oxidizing agent.  As explained below, Schmidt compensates for this deficiency.
Miller is directed to the “stabilization of solutions of 3-isothiazolones employing certain metal nitrates and nitrites.”  Abstract.  
Miller teaches that magnesium nitrate is a preferred stabilizer (column 3, line 14) and “is used to stabilize the isothiazolone solution in an amount of about 1 percent to about 30 percent, preferably about 15 percent to about 25 percent, by weight based on the weight of the solution.”  Column 3, lines 25-29; see also column 10 at claim 3.  Applicant is additionally referred to column 10 at claim 5, where Miller teaches magnesium nitrate is highly preferred.  
Miller teaches that the metal nitrates identified therein (e.g., magnesium nitrate) are especially effective in stabilizing mixtures of CMIT and MIT, especially a 3:1 ratio thereof.  Column 6 at Example 4 and Table IV; see also column 10 at claim 7.  The examiner notes that Kathon CG comprises a 3:1 ratio of CMIT to MIT.
Roosmoore is directed to antimicrobial mixtures and methods of use.  Title.  
Roosmoore teaches that copper ions, especially cupric ions (valence of two), potentiate the activity of isothiazolones, including CMIT.  Column 1, lines 6-36 and 59; column 2, line 52; and column 8 at claim 11.  Applicant is additionally referred to Tables 1 and 2 (columns 3-4), which teach CuSO4 and the corresponding metal ion, i.e., Cu++.
Roosmoore additionally teaches that the copper ions are preferably used in an amount between about 1 and 200 ppm in the solution.  Column 2, lines 57-58; see also column 8 at claim 14.  
Schmidt is directed to stabilized aqueous solutions of 3-isothiazolones.  Title.  
Schmidt teaches that hydrogen peroxide (0.3 wt%) is a highly effective stabilizer of aqueous solutions of CMIT.  Columns 7-8 at Tables I-III; column 8 at lines 44-49.  In regard to claim 8 of the present application, the examiner notes that 0.3 wt% is equivalent to 3,000 ppm.  
Schmidt additionally teaches that the solutions disclosed therein are suitable for cosmetics, aong other products.  Column 6, line 53.  
Prior to the time of filing the present application, the foregoing teachings of Miller, Roosemoore, and Schmidt would have motivated a person having ordinary skill in the art to modify Kathon CG by (i) selecting a magnesium nitrate concentration of about 1-30 wt%, preferably about 15-25 wt%, to optimize the stability of the CMIT/MIT therein; (ii) adding copper (cupric) ions at a concentration of about 1-200 ppm to potentiate the CMIT/MIT and, thereby, enhance the antimicrobial effectiveness of the Kathon CG; and (iii) adding hydrogen peroxide at a concentration of 3,000 ppm to further stabilize the CMIT.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Therefore, claims 8, 9, 16, and 18 are prima facie obvious.  
Regarding claim 15, Miller broadly teaches that magnesium nitrate “is used to stabilize the isothiazolone solution in an amount of about 1 percent to about 30 percent.”  Column 3, lines 25-29; see also column 10 at claim 3.  The examiner notes that preferred embodiments do not constitute a teaching away from a broader disclosure.  MPEP § 2123(II).  
Regarding claim 17, Schmidt teaches that about 0.1 wt% is also an appropriate hydrogen peroxide concentration.  Columns 2-3 (bridging sentence); see also MPEP § 2144.05(I).  
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kathon CG in view of Miller, Rossmoore and Schmidt, as applied above to claims 8, 9 and 15-18, and further in view of Platzek (DE 198-10-819-A1).  
Kathon CG is silent regarding a process encompassing the addition of a CMIT-decomposing compound.  Consequently, Kathon CG does not satisfy claims 10 and 13.  As explained below, Platzek compensates for this deficiency.
Platzek published in German.  The examiner obtained an English machine translation of Platzek using an Internet service provided by the European Patent Office (EPO).  All citations to Platzek refer to that translation, which accompanied the previous Office action.
Platzek is directed to the “[t]reatment of pot preservatives including liquid coating agents comprises reacting in aqueous solution to convert allergens to a secondary product before application” (abstract).
Platzek teaches that aqueous emulsion paint preservatives, such as chloromethylisothiazolinone (CMIT) and methylisothiazolinone (MIT), can trigger allergies.  Description, at pages 1-3.  Suitable pot preservatives are, for example, chloromethylisothiazolinone (CMIT), methylisothiazolinone (MIT), benzisothiazolinone (BIT), octylisothiazolinone, methylitrimethyleneisothiazolinone.  Id. at page 2.  
Platzek teaches that the emulsion paint preserved with CMIT and/or MIT is treated with a decomposition agent, e.g., sodium thiosulfate.  Id. at pages 2-3.  The decomposition agent decomposes the paint preservatives, yielding secondary products that are harmless to allergic persons.  Id.  The examiner notes that sodium thiosulfate, among other decomposition agents exemplified in Platzek, are identified on page 22 of the specification of the present application as suitable decomposing agents.  Sodium thiosulfate is recited in claim 13 of the present application.
Prior to the time of filing the present application, the foregoing teachings of Platzek would have motivated a person having ordinary skill in the art to add sodium thiosulfate to a cosmetic or other product after it has been preserved with Kathon CG, in an effort to reduce the allergic potential of CMIT and MIT to the consumer or other end user.  Therefore, claims 10 and 13 are prima facie obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 8-10, 13, and 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,633,547 B2 (issued 28 April 2020).
Although the claims at issue are not identical, they are not patentably distinct from each other, as explained hereinafter:  Claims 8-10, 13, and 15-19 of the present application differ only marginally from the conflicting claims (the claims of the ’547 Patent).  For example, claims 8 and 19 of the present application are rendered prima facie obvious by conflicting claims 1 and 9.  The examiner notes that the Markush group of products recited in claims 8 and 19 of the present application is recited in conflicting claim 9.  It is worth noting also that the CMIT-decomposing compounds recited in claim 13 are recited in conflicting claim 7.  
Conclusion
Claims 8-10, 13, and 15-19 are rejected.
Claims 16 and 17 are also objected to.
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
30 July 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611